Citation Nr: 1135440	
Decision Date: 09/21/11    Archive Date: 10/03/11

DOCKET NO.  95-26 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to waiver of recovery of overpayment of nonservice-connected disability pension benefits in the calculated amount of $13,476.


REPRESENTATION

Appellant represented by:	Cindy B. Smith, Attorney at Law 


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The Veteran served on active duty from September 1955 to September 1957, from November 1957 to August 1961, and from June 1965 to May 1967.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 decision by the Committee on Waivers and Compromises located at the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

A March 2007 Board decision found that a waiver of recovery of overpayment of nonservice-connected disability pension benefits was not warranted.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In May 2008, based on a Joint Motion for Remand (Joint Motion), the Court issued an Order remanding the Board's decision for compliance with the instructions within the Joint Motion.

In September 2008, the Board remanded this matter for additional evidentiary development.  For the reasons indicated below, this matter must once again be remanded to the RO.  

The Veteran has requested equitable relief under the provisions of 38 U.S.C.A. § 503 (West 2002).  However, as a final decision has yet to be issued in the underlying overpayment issue, that request cannot be presently addressed.  In the event the relief sought by the Veteran is ultimately denied via a final decision of the Board or Court, the Veteran may resubmit his request at that time.


REMAND

The Veteran is seeking a waiver of overpayment of nonservice-connected disability pension benefits.  Specifically, he contends that a retroactive award of an increased evaluation for his service-connected genitourinary disorder, from 40 percent to 60 percent, effective from September 29, 1989, effectively eliminates the overpayment in this case.

After reviewing the Veteran's claims folder, the Board concludes that the RO has failed to comply with the Board's September 2008 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

Pursuant to the May 2008 Joint Motion, the Board's September 2008 remand requested additional information necessary to determine the correct amount of overpayment in this case.  

In December 2010, the RO provided the Veteran copies of three separate audits relating to the overpayment of his nonservice-connected disability pension benefits.  

Audit Number 1 was based upon awards dated December 10, 2003.  Audit Number 1 revealed a calculated overpayment in the amount of $16,634.  Specifically, Audit Number 1 indicated that from October 1, 2000 to November 30, 2003, the Veteran was paid $30,034 in benefits; the proper amount of benefits due him was $13,400; and this resulted in the Veteran being overpaid of $16,634.   

Audit Number 2 was based upon the Veteran having changed his benefit payments from pension to compensation, effective from October 1, 2000.  Audit Number 2 revealed a calculated underpayment in the amount of $3,158.  Specifically, Audit Number 2 indicated that from October 1, 2000 to November 30, 2003, the Veteran was paid $13,400 in benefits; the proper amount of benefits due him was $16,558; and this resulted in the Veteran being underpaid $3,158.   

Citing to Audits Number 1 and 2, the RO issued a December 2010 supplemental statement of the case which concluded that the overpayment at issue in this case was correctly calculated as $13,476.  The supplemental statement of the case indicated that this amount is the result of subtracting the underpayment of $3,158 shown in Audit Number 2 from the overpayment of $16,634 shown in Audit Number 1.  

Although not referenced in the December 2010 supplemental statement of the case, the RO also provided the Veteran with Audit Number 3.  On a separate letter to the Veteran, dated in December 2010, the RO indicated that Audit Number 3 showed a breakdown of payments made to the Veteran since October 1, 1989.  Audit Number 3 included payments made to the Veteran and the amount that he should have been paid based upon the August 8, 2007 award letter, which enacted the increased disability evaluation assigned to the Veteran's service-connected genitourinary disorder, from 40 percent to 60 percent, effective from September 29, 1989.

According to Audit Number 3, from October 1, 2000 through November 30, 2003, the Veteran was paid a total of $16,558, and the proper amount due was $29,806.
Thus, according to Audit Number 3, the Veteran was underpaid $13,248, from October 1, 2000 through November 30, 2003.

Under these circumstances, the Board is unable to accurately determine the amount of overpayment in this case.  The three audits provided by the RO all list different amounts for the total benefits paid to the Veteran from October 1, 2000 through November 30, 2003.  Absent some explanation, the Board is unable to ascertain why the amount actually paid during a certain set period would fluctuate in these audits.  In addition, the RO does not give any consideration to the findings noted in Audit Number 3, which suggests that the Veteran has been significantly underpaid benefits from October 1, 2000 through November 30, 2003 as a result of the retroactive award of an increased disability evaluation assigned to his service-connected genitourinary disorder.  

Accordingly, the case is remanded for the following actions:

1. The RO must provide a narrative statement in memorandum form showing the amount and type, nonservice-connected pension versus disability benefits, of benefit payments actually paid to the Veteran from October 1, 2000 through November 30, 2003; and the amount of benefit payments due to the Veteran, per month, since the time the disability benefits began in 1989.  In listing the monthly total of benefits due to the Veteran, the RO must include the effect of his award of an increased evaluation of 60 percent for his service-connected genitourinary disorder, effective from September 29, 1989.  Finally, the RO must discuss and explain why the amounts listed as paid to the Veteran from October 1, 2000 to November 30, 2003 vary in the three audits sent to the Veteran in December 2010.  

2.  The claims file, to include the memorandum discussed above, must be reviewed to ensure that the directives of this Remand have been accomplished; if any directives have not been completed, or the claims file is deficient in any manner, the RO must implement corrective procedures.

3.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his attorney.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.


No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

